Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 1/5/2022 regarding application 16/557,713 filed on 8/30/2019.  
2. 	Claims 1-9, 11-15, 18, and 20-26 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-9, 11-13, 15, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramohalli Gopla Rao et al. (US Patent Application Publication 
	As to claim 1, Rao teaches A method comprising: 
obtaining, by one or more computers [for example, as shown in figure 1D, a plurality of client computing devices (102), a plurality of storage computing devices (10), and the storage manager (140); Jennyc also teaches this limitation – CPU, figure 1B, 152], data from a first server environment, the data comprising configuration data indicating a configuration of the first server environment [stream data and stream headers as shown in figures 1F and 1G; file data as shown in figure 1H; … Servers can include mail servers, file servers, database servers, virtual machine servers, and web servers … In some embodiments, computing devices can include one or more virtual machine(s) running on a physical host computing device (or "host machine") operated by the organization. As one example, the organization may use one virtual machine as a database server and another virtual machine as a mail server, both virtual machines operating on the same host machine … (¶ 0059-0060); … As just a few examples, a client computing device 102 can be and/or include mail servers, file servers, database servers, virtual machine servers, and/or web servers … Applications 110 generally facilitate the operations of an organization, and can include, without limitation, mail server applications (e.g., Microsoft Exchange Server), file system applications, mail client applications (e.g., Microsoft Exchange Client), database applications or database management systems (e.g., SQL, Oracle, SAP, Lotus Notes Database), word processing applications (e.g., Microsoft Word), spreadsheet applications, financial collects source machine 310 configuration parameters. For example, the migration system may access or receive source machine configuration information, such as client configuration module information (e.g., CPU information, memory information, MC (network interface card) information, mount point information, and so on). Such information may then be updated to a migration database, as "App_ExtendedProperties") … (¶ 0257-0260); A system, comprising: at least one processor; at least one data storage device coupled to the at least one processor and storing instructions for migrating a database management system to cloud storage, wherein the process comprises: capturing configuration details from a source machine of the database management system, wherein the captured configuration details include CPU information … (claim 1); Jennyc also teaches this limitation – as shown in figure 5; … This information is stored by the configuration system in a configuration repository. A data server contains two distributed communication objects, each of which interfaces with a corresponding software application, and a mapping engine. The mapping automatically transfer data units between the two software applications in a transaction-oriented manner and in accordance with the user's preferences as specified in the configuration repository (abstract)], data objects used by the first server environment [stream data and stream headers as shown in figures 1F and 1G; file data as shown in figure 1H; … In general, primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects. As used herein, a "data object" can refer to (i) any file that is currently Jennyc also teaches this limitation – as shown in figure 5; … A data server contains two distributed communication objects, each of which interfaces with a corresponding software application, and a mapping engine. The mapping automatically transfer data units between the two software applications in a transaction-oriented manner and in accordance with the user's preferences as specified in the configuration repository (abstract)], and at least some metadata corresponding to one or more of the data objects [It can also be useful in performing certain functions of system 100 to access and modify metadata within primary data 112. Metadata generally includes information about data objects and/or characteristics associated with the data objects … (¶ 0070); Jennyc also teaches this limitation – as shown in figure 2C]; 
identifying, by the one or more computers, dependencies among software of the first server environment [… The EC2 instance 325 also interacts with launching or maintaining the instance, such as a software component 350 (which may include an agent) and a machine image (an AMI) component 355 that provides information associated with initially launching or creating the instance 325 (¶ 0254); In operation 430, the migration system, optionally in parallel to operation 420, creates a target machine, such as the new instance 325 of a virtual machine, in the cloud storage 320. For example, the migration system may provide the configuration parameters, such as machine configuration parameters (e.g., CPU, memory, network speed, and so on), software configuration (e.g., software store 350 location), and so on … For example, the system initializes and mounts provisioned volumes (e.g., data stores 332), installs and configures storage software (e.g., agent 327), and installs and configures database application software (e.g., from store 350) (¶ 0258-0259); In operation 530, the migration system configures the database application by, restoring or cloning the application software from the source machine 310, For example, the agent 327 may utilize software and/or machine image information from components 350 and 355, and clone the application software at the instance 325 (¶ 0260); Jennyc also teaches software dependdency – An application integrator that provides a user-interactive environment for integrating software applications having incompatible programming interfaces, such as production control and business enterprise systems. The application integrator generally comprises a configuration system that provides a user with a view of the software applications' name space and graphically represents user-determined associations between data units from each of the software applications. The graphical association represents a user-defined programmed interface, identifying which data units of the software applications to transfer and under what circumstances such transfers should occur. This information is stored by the configuration system in a configuration repository. A data server contains two distributed communication objects, each of which interfaces with a corresponding software application, and a mapping engine. The mapping automatically transfer data units between the two software applications in a transaction-oriented manner and in accordance with the user's preferences as specified in the configuration repository (abstract); Each communication software application 102, 104 and the mapping engine 1302. The communication objects 1304, 1306 communicate with their associated software applications 102, 104 through any necessary mechanism and contain all software application dependencies, including the generation of application-specific triggers and application-specific interfacing requirements. In one preferred embodiment, each communication object 1304, 1306 is comprised of both Tcl code and C code, with the C code responsible for direct communication with the application's application program interface (API). In alternative embodiments, the communication objects 1304, 1306 are comprised of solely Tcl cod (c19 L6-19); Smith more expressively teaches this limitation -- … One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; creating a containerized image of a server for running the code example, the containerized image including the code example and a server environment configured for running the code example, the server environment configured according to the set of configuration values, and the dependency installed in the server environment … (¶ 0005); One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; displaying a first interface element for allowing the specification of an identity of an operating system and one or more dependencies for running the code example … (¶ 0007); One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; loading a specification file, the specification file including one or more attributes including an identity of an operating system and one or more dependencies for running the code example and a set of configuration values of an operating system environment; displaying a first editable interface element; loading from the specification file into the first editable interface element the identity of the operating system and one or more dependencies for running the code example … (¶ 0009); At step 502, the displayed page is further parsed to identify attributes of the code example identified in step 501. Attributes of the code example may include any information necessary to execute the code example. Attributes may include, for example, the programming language that the code example is written in, an identification of a software package dependency or reference that the code example requires to run, an operating system, and other aspects of the runtime environment that other software that the code examples interfaces with such as a database system or remotely accessed resource (¶ 0066); At step 504, the execution environment generated in step 503 is configured according to the attributes and parameters identified in step 502. Configuration steps may include setting certain variables or attributes of the execution environment or installing dependencies in the execution environment, for example. If an attribute of the code example specifies a dependency of the code example, any package dependencies may be installed or otherwise configured in the execution environment as specified by attributes identified in step 502. For example, a software package dependency may be installed in a virtual machine image … (¶ 0076)]; 
generating, by one or more computers, a data package that includes the configuration data, the data objects, and the at least some metadata [for examples, as shown in figures 1E, the backup copy (160), the disaster recovery copy (12), and the compliance copy (164); as shown in figures 1F and 1G; It can also be useful in performing certain functions of system 100 to access and modify metadata within primary data 112. Metadata generally includes information about data objects and/or characteristics associated with the data objects … (¶ 0070); … generating a new machine instance of a virtual machine within cloud storage, wherein generating the new machine instance of the virtual machine includes generating a new machine instance having configuration parameters based on the captured configuration details of the source machine, including machine configuration parameters, storage configuration parameters, and software configuration parameters … (claim 1); Jennyc also teaches this limitation – as shown in figures 2B, 2C and 5], wherein generating the data package comprises converting the data from the first server environment being organized in to a predetermined data format [A secondary copy 116 may be stored in a backup or archive format, or in some other format different from the native source application format or other format of primary data 112 … Secondary copies 116 are distinguishable from corresponding primary data 112. First, secondary copies 116 can be stored in a different format from primary data 112 (e.g., backup, archive, or other non-native format) … (¶ 0076-0078); Jennyc more expressively teaches converting the format – The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value pair is encoded in a neutral form, standardizing the interface between the mapping engine and the communication objects. Advantageously, this requires that the communication objects only retain information regarding their own name-space, and how to convert between the data format of the associated software application and the neutral format (c4 L53-64)]; 
receiving, by one or more computers, data indicating (i) a destination on which to deploy the data from the first server environment in the generated data package [… Storage policies can include one or more of the following: (1) what data will be associated with the storage policy, e.g., subclient; (2) a destination to which the data will be stored; (3) datapath information specifying how the data will be communicated to the destination; (4) the type of secondary copy operation to be performed; and (5) retention Jennyc also teaches this limitation -- … The destination communication object converts the values to the format expected by the destination software application, and then writes the result to the specified destination addresses in the destination software application (c5 L34-39)] and (ii) one or more characteristics of the destination [… Moreover, media agents 144 can generate and store information relating to characteristics of the stored data and/or metadata, or can generate and store other types of information that generally provides insight into the contents of the secondary storage devices 108--generally referred to as indexing of the stored secondary copies 116 … (¶ 0122)…  For instance, based on such criteria, a particular destination storage device(s) or other parameter of the storage policy may be determined based on characteristics associated with the data involved in a particular secondary copy operation, device availability (e.g., availability of a secondary storage device 108 or a media agent 144), network status and conditions (e.g., identified bottlenecks), user credentials, and the like (¶ 0178)]; 
accessing, by one or more computers, mapping data that specifies how to convert between (i) locations and formats for a set of elements stored in the predetermined arrangement data format and (ii) locations and formats in which corresponding elements are deployed in [Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may simply create pointers that map files and directories to specific memory locations (e.g., to specific disk blocks) where the data resides as it existed at the particular point in time … An initial snapshot may use only a small amount of disk space a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system … (¶ 0149-0150); Jennyc more expressively teaches converting the format – The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value pair is encoded in a neutral form, standardizing the interface between the mapping engine and the communication objects. Advantageously, this requires that the communication objects only retain information regarding their own name-space, and how to convert between the data format of the associated software application and the neutral format (c4 L53-64); Upon the occurrence of the trigger condition, the data server mapping engine requests, from the source communication object, the current data values of the configured method's specified source addresses. The communication object obtains these values from the software application, translates the format of all retrieved data values to a neutral format, and then passes the result to the mapping engine as address-value pairs (one such pair for each of the method's mappings). The data server mapping engine looks up the destination address for each source address to compose a new list of address-value pairs, with the address now being the destination address and the value still expressed in the same neutral format. The data server mapping engine sends the new list of address-value pairs to the destination communication object. The destination communication object converts the values to the format 
deploying, by one or more computers, server environment data derived from the data package to a second server environment at the destination, wherein deploying the server environment data comprises forming the identified dependencies of the first server environment in the second server environment based on the data package that specifies the dependencies identified in the first server environment [… The EC2 instance 325 also interacts with launching or maintaining the instance, such as a software component 350 (which may include an agent) and a machine image (an AMI) component 355 that provides information associated with initially launching or creating the instance 325 (¶ 0254); In operation 430, the migration system, optionally in parallel to operation 420, creates a target machine, such as the new instance 325 of a virtual machine, in the cloud storage 320. For example, the migration system may provide the configuration parameters, such as machine configuration parameters (e.g., CPU, memory, network speed, and so on), storage configuration parameters (e.g., mount points, size, volume type, and so on), software configuration (e.g., software store 350 location), and so on … For example, the system initializes and mounts provisioned volumes (e.g., data stores 332), installs and configures storage software (e.g., agent 327), and installs and configures database application software (e.g., from store 350) (¶ 0258-0259); In operation 530, the migration system configures the database application by, restoring or cloning the application software from the source machine 310, For example, the agent 327 may utilize software and/or machine image information from components 350 and 355, and Jennyc also teaches software dependdency – An application integrator that provides a user-interactive environment for integrating software applications having incompatible programming interfaces, such as production control and business enterprise systems. The application integrator generally comprises a configuration system that provides a user with a view of the software applications' name space and graphically represents user-determined associations between data units from each of the software applications. The graphical association represents a user-defined programmed interface, identifying which data units of the software applications to transfer and under what circumstances such transfers should occur. This information is stored by the configuration system in a configuration repository. A data server contains two distributed communication objects, each of which interfaces with a corresponding software application, and a mapping engine. The mapping automatically transfer data units between the two software applications in a transaction-oriented manner and in accordance with the user's preferences as specified in the configuration repository (abstract); Each communication object 1304, 1306 controls all communication between their respective software application 102, 104 and the mapping engine 1302. The communication objects 1304, 1306 communicate with their associated software applications 102, 104 through any necessary mechanism and contain all software application dependencies, including the generation of application-specific triggers and application-specific interfacing requirements. In one preferred embodiment, each communication object 1304, 1306 is comprised of both Tcl code and C code, with the C code responsible for direct communication with the application's application program interface (API). In alternative Smith more expressively teaches this limitation -- … One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; creating a containerized image of a server for running the code example, the containerized image including the code example and a server environment configured for running the code example, the server environment configured according to the set of configuration values, and the dependency installed in the server environment … (¶ 0005); One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; displaying a first interface element for allowing the specification of an identity of an operating system and one or more dependencies for running the code example … (¶ 0007); One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; loading a specification file, the specification file including one or more attributes including an identity of an operating system and one or more dependencies for running the code example and a set of configuration values of an operating system environment; displaying a first editable interface element; loading from the specification file into the first editable interface element the identity of the operating system and one or more dependencies for running the code example … (¶ 0009); At step 502, the displayed page is further parsed to identify attributes of the code example identified in step 501. Attributes of the code example may include any information necessary to execute the code example. Attributes may include, for example, the programming language that the code example is written in, an identification of a software package dependency or reference that the code example requires to run, an operating system, and other aspects of the runtime environment that is necessary for the code example to run such as but not limited to an identification of a file system type, any environment variables that need to be set, or other software that the code examples interfaces with such as a database system or remotely accessed resource (¶ 0066); At step 504, the execution environment generated in step 503 is configured according to the attributes and parameters identified in step 502. Configuration steps may include setting certain variables or attributes of the execution environment or installing dependencies in the execution environment, for example. If an attribute of the code example specifies a dependency of the code example, any package dependencies may be installed or otherwise configured in the execution environment as specified by attributes identified in step 502. For example, a software package dependency may be installed in a virtual machine image … (¶ 0076)], the server environment data being deployed to the second server environment by converting the data in the data package that is in the predetermined data format to a different format at the second server environment in a manner specified by the mapping data [FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site) … (¶ 0234-0238); Jennyc more expressively teaches converting the format – The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value pair is encoded in a neutral form, standardizing the interface between the mapping engine and the communication objects. Advantageously, this requires that the communication objects only retain information regarding their own name-space, and how to convert between the data format of the associated software application and the neutral format (c4 L53-64); Upon the occurrence of the trigger condition, the data server mapping engine requests, from the source communication object, the current data values of the configured method's specified source addresses. The communication object obtains these values from the software application, translates the format of all retrieved data values to a neutral format, and then passes the result to the mapping 
	Regarding claim 1, Rao does not expressively teach mapping data that specifies how to convert between (i) locations and formats for a set of elements stored in the predetermined arrangement data format and (ii) locations and formats in which corresponding elements are deployed in.
	However, Jennyc specifically teaches the cited limitations [The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value pair is encoded in a neutral form, standardizing the interface between the mapping engine and the communication objects. Advantageously, this requires that the communication objects only retain information regarding their own name-space, and how to convert between the data format of the associated software application and the neutral format (c4 L53-64); Upon the occurrence of the trigger condition, the data server mapping engine requests, from the source communication object, the current data values of the 
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use mapping data that specifies how to convert between (i) locations and formats for a set of elements stored in the predetermined arrangement data format and (ii) locations and formats in which corresponding elements are deployed in, as demonstrated by Jennyc, and to incorporate it into the existing apparatus disclosed by Rao, in order to accommodate the specific format needed at the destination.
Also regarding claim 1, Rao in view of Jennyc teaches software dependency [… The EC2 instance 325 also interacts with launching or maintaining the instance, such as a software component 350 (which may include an agent) and a machine image (an AMI) component 355 that provides information associated with initially launching or creating the instance 325 (¶ 0254); In operation 430, the migration system, optionally in creates a target machine, such as the new instance 325 of a virtual machine, in the cloud storage 320. For example, the migration system may provide the configuration parameters, such as machine configuration parameters (e.g., CPU, memory, network speed, and so on), storage configuration parameters (e.g., mount points, size, volume type, and so on), software configuration (e.g., software store 350 location), and so on … For example, the system initializes and mounts provisioned volumes (e.g., data stores 332), installs and configures storage software (e.g., agent 327), and installs and configures database application software (e.g., from store 350) (¶ 0258-0259); In operation 530, the migration system configures the database application by, restoring or cloning the application software from the source machine 310, For example, the agent 327 may utilize software and/or machine image information from components 350 and 355, and clone the application software at the instance 325 (¶ 0260); Jennyc also teaches software dependdency – An application integrator that provides a user-interactive environment for integrating software applications having incompatible programming interfaces, such as production control and business enterprise systems. The application integrator generally comprises a configuration system that provides a user with a view of the software applications' name space and graphically represents user-determined associations between data units from each of the software applications. The graphical association represents a user-defined programmed interface, identifying which data units of the software applications to transfer and under what circumstances such transfers should occur. This information is stored by the configuration system in a configuration repository. A data server contains two distributed communication objects, each of which interfaces with a corresponding The mapping automatically transfer data units between the two software applications in a transaction-oriented manner and in accordance with the user's preferences as specified in the configuration repository (abstract); Each communication object 1304, 1306 controls all communication between their respective software application 102, 104 and the mapping engine 1302. The communication objects 1304, 1306 communicate with their associated software applications 102, 104 through any necessary mechanism and contain all software application dependencies, including the generation of application-specific triggers and application-specific interfacing requirements. In one preferred embodiment, each communication object 1304, 1306 is comprised of both Tcl code and C code, with the C code responsible for direct communication with the application's application program interface (API). In alternative embodiments, the communication objects 1304, 1306 are comprised of solely Tcl cod (c19 L6-19)], but does not expressively teach specifying the software dependency identified in a server environment.
However, Smith specifically teaches specifying the software dependency identified in a server environment [… One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; creating a containerized image of a server for running the code example, the containerized image including the code example and a server environment configured for running the code example, the server environment configured according to the set of configuration values, and the dependency installed in the server environment … (¶ 0005); One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; displaying a first interface element for allowing the specification of an identity of an operating system and one or more dependencies for running the code example … (¶ 0007); One general aspect includes a computer-implemented method including: parsing a displayed page to identify a code example, where the code example is delimited with one or more tags, the page further including text related to the code example; parsing the text to determine one or more attributes of the code example, the attributes including at least a programming language of the code example, a dependency of the code example, and a set of configuration values for a runtime environment for running the code example; loading a specification file, the specification file including one or more attributes including an identity of an operating system and one or more dependencies for running the code example and a set of configuration values of an operating system environment; displaying a first editable interface element; loading from the specification file into the first editable interface element the identity of the operating system and one or more dependencies for running the code example … (¶ 0009); At an identification of a software package dependency or reference that the code example requires to run, an operating system, and other aspects of the runtime environment that is necessary for the code example to run such as but not limited to an identification of a file system type, any environment variables that need to be set, or other software that the code examples interfaces with such as a database system or remotely accessed resource (¶ 0066); At step 504, the execution environment generated in step 503 is configured according to the attributes and parameters identified in step 502. Configuration steps may include setting certain variables or attributes of the execution environment or installing dependencies in the execution environment, for example. If an attribute of the code example specifies a dependency of the code example, any package dependencies may be installed or otherwise configured in the execution environment as specified by attributes identified in step 502. For example, a software package dependency may be installed in a virtual machine image … (¶ 0076)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to specify the software dependency identified in a server environment, as demonstrated by Smith, and to incorporate it into the existing apparatus disclosed by Rao in view of Jennyc, in order to accommodate the software running in the desired server environments.
The method of claim 1, wherein the first server environment is provided by a first server system, and wherein the destination is a second server system that has one or more characteristics that are different from the first server system that provides the first server environment [Rao -- FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site) … (¶ 0234-0238); … Servers can include mail servers, file servers, database servers, virtual machine servers, and web servers … In some embodiments, computing devices can include one or more virtual machine(s) running on a physical host computing device (or "host machine") operated by the organization. As one example, the organization may use one virtual machine as a database server and another virtual machine as a mail server, both virtual machines operating on the same host machine … (¶ 0059-0060)]; and wherein generating the data package and deploying the server environment data derived from the data package translates the configuration data from a form used in the first server system to a different form used by the second server system [Rao -- … As just a few examples, a client computing device 102 can be and/or include mail servers, file servers, database servers, virtual machine servers, and/or web servers … Applications 110 generally facilitate the operations of an organization, and can include, without limitation, mail server applications (e.g., Microsoft Exchange Server), file system applications, mail client applications (e.g., Microsoft Exchange Client), database applications or database management systems (e.g., SQL, Oracle, SAP, Lotus Notes Database), word processing applications (e.g., Microsoft Word), spreadsheet applications, financial applications, presentation applications, graphics and/or video applications, browser applications, mobile applications, entertainment applications, and so on (¶ 0065-0066)].
	As to claim 3, Rao in view of Jennyc & Smith teaches The method of claim 2, wherein the one or more characteristics of the second server system that are different from the first server system comprise a different hardware configuration, a different network topology, a different server type, a different operating system, or a different software version [Rao -- … Servers can include mail servers, file servers, database servers, virtual machine servers, and web servers … In some embodiments, computing devices can include one or more virtual machine(s) running on a physical host computing device (or "host machine") operated by the organization. As one example, the organization may use one virtual machine as a database server and another virtual machine as a mail server, both virtual machines operating on the same host machine … (¶ 0059-0060)].
	As to claim 4, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein generating data package comprises rearranging the data from the first server environment to conform to the predetermined data format used to stored data in the data package [Rao -- as shown in figures 1F and 1G; Jennyc -- The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value how to convert between the data format of the associated software application and the neutral format (c4 L53-64); Upon the occurrence of the trigger condition, the data server mapping engine requests, from the source communication object, the current data values of the configured method's specified source addresses. The communication object obtains these values from the software application, translates the format of all retrieved data values to a neutral format, and then passes the result to the mapping engine as address-value pairs (one such pair for each of the method's mappings). The data server mapping engine looks up the destination address for each source address to compose a new list of address-value pairs, with the address now being the destination address and the value still expressed in the same neutral format. The data server mapping engine sends the new list of address-value pairs to the destination communication object. The destination communication object converts the values to the format expected by the destination software application, and then writes the result to the specified destination addresses in the destination software application (c5 L22-39)].
	As to claim 5, Rao in view of Jennyc & Smith teaches The method of claim 1, comprising: obtaining data indicating one or more characteristics of the first server environment; and selecting, from among multiple sets of mapping data, a set of mapping data that maps elements of the first server environment to the predetermined data format [Rao -- Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may wherein generating the data package comprises using the selected set of mapping data to convert the data from the first server environment to a standardized form in the data package [Rao -- as shown in figures 1F and 1G; Jennyc -- The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value pair is encoded in a neutral form, standardizing the interface between the mapping engine and the how to convert between the data format of the associated software application and the neutral format (c4 L53-64); Upon the occurrence of the trigger condition, the data server mapping engine requests, from the source communication object, the current data values of the configured method's specified source addresses. The communication object obtains these values from the software application, translates the format of all retrieved data values to a neutral format, and then passes the result to the mapping engine as address-value pairs (one such pair for each of the method's mappings). The data server mapping engine looks up the destination address for each source address to compose a new list of address-value pairs, with the address now being the destination address and the value still expressed in the same neutral format. The data server mapping engine sends the new list of address-value pairs to the destination communication object. The destination communication object converts the values to the format expected by the destination software application, and then writes the result to the specified destination addresses in the destination software application (c5 L22-39)].
	As to claim 6, Rao in view of Jennyc & Smith teaches The method of claim 5, wherein the multiple sets of mapping data each correspond to a different software version, the sets of mapping data respectively indicating a correspondence of data for the corresponding software versions and a same standardized arrangement of data [Rao -- Thus, system 100 may include one or more software and/or hardware components which generally act as intermediaries between client computing devices 102 (that generate primary data 112) and secondary storage a processed version thereof generated by a data agent 142) to the designated secondary storage computing device 106, via a communication pathway 114. Secondary storage computing device 106 in turn may further process and convey the data or a processed version thereof to secondary storage device 108 … System 100 can incorporate a variety of different hardware and software components, which can in turn be organized with respect to one another in many different configurations, depending on the embodiment (¶ 0081- 0089)].
	As to claim 7, Rao in view of Jennyc & Smith teaches The method of claim 6, comprising obtaining data indicating a second software version for deploying a server environment from the data package, wherein the second software version is different from a software version used in the first server environment [Rao -- Thus, system 100 may include one or more software and/or hardware components which generally act as intermediaries between client computing devices 102 (that generate primary data 112) and secondary storage devices 108 (that store secondary copies 116) … To create a secondary copy 116 involving the copying of data from primary storage subsystem 117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied (or a processed version thereof generated by a data agent 142) to the designated secondary storage computing device 106, via a communication pathway 114. Secondary storage computing device 106 in turn may further process and convey the data or a processed version thereof to secondary storage device 108 … System 100 can incorporate a variety of different hardware and software components, which can in turn be organized with respect to one another in many different configurations, depending on the embodiment (¶ 0081- 0089)]; wherein accessing the mapping data comprises selecting, from among the multiple sets of mapping data, a set of mapping data indicating a correspondence of data for the second software version and the standardized arrangement of data [Rao -- Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may simply create pointers that map files and directories to specific memory locations (e.g., to specific disk blocks) where the data resides as it existed at the particular point in time. For example, a snapshot copy may include a set of pointers derived from the file system or from an application … An initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. Additional disk space is usually required only when files and directories change later on. Furthermore, when files change, typically only the pointers which map to blocks are copied, not the blocks themselves. For example for "copy-on-write" snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block is changed to reflect the new location of that block. The snapshot mapping of file system data may also be updated to reflect the changed block(s) at that particular point in time. In some other cases, a snapshot includes a full 
	As to claim 8, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein the first server environment and the destination are arranged such that: the first server environment is provided by an on-premises server system and the destination is a destination server environment is provided by a cloud computing platform, the first server environment is provided by a cloud computing platform and the destination is a destination server environment is provided by an on-premises server system; or the first server environment is provided by an on-premises server system and the destination is a destination server environment is provided by an on-premises server system [Rao -- FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site) … (¶ 0234-0238); The systems and methods provide for migrating such applications to cloud storage by automating a continuous replication of changes made to the DBMS from the DBMS to an associated cloud instance; the first server environment is provided by a cloud computing platform and the destination is a destination server environment is provided by a cloud computing platform … (abstract); FIG. 3 is a block diagram illustrating some salient portions of a system for migrating a database management system (DBMS) to cloud storage, according to illustrative embodiments of the present invention (¶ 0014)]. 
	As to claim 9, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein generating the data package comprises: identifying one or more non-standard characteristics of the first server environment by comparing the configuration data indicating the configuration of the first server environment with reference configuration data a configuration of a server environment and specifying the identified one or more non-standard characteristics of the first server environment in the data package [Rao -- A "subclient" is a logical grouping of all or part of a client's primary data 112. In general, a subclient may be defined according to how the subclient data is to be protected as a unit in system 100. For example, a subclient may be associated with a certain storage policy. A given client may thus comprise several subclients, each subclient associated with a different storage policy. For example, some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy. As a result, though the primary data may be generated by the same application 110 and may belong to one given client, portions of the data may be assigned to different subclients for distinct treatment by system 100. More detail on subclients is given in regard to storage policies below (¶ 0068)]; and wherein deploying the server environment data comprises replicating the identified one or more non-standard characteristics of the first server environment in the second server environment using configuration settings determined based on the data package [Rao -- In operation 420, the migration system collects source machine 310 configuration parameters. For example, the migration system may access or receive source machine configuration information, such as client configuration module information (e.g., CPU 
	As to claim 10, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein the data of the first server environment has a first format; and wherein the generated data package has a second format different from the first format [Rao -- for examples, as shown in figures 1E, the backup copy (160), the disaster recovery copy (12), and the compliance copy (164); as shown in figures 1F and 1G; Jennyc -- The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value pair is encoded in a neutral form, standardizing the interface between the mapping engine and the communication objects. Advantageously, this requires that the communication objects only retain information regarding their own name-space, and how to convert between the data format of the associated software application and the neutral format (c4 L53-64); Upon the occurrence of the trigger condition, the data server mapping engine requests, from the source communication object, the current data values of the configured method's specified source addresses. The communication object obtains these values from the software application, translates the format of all retrieved data values to a neutral format, and then passes the result to the mapping engine as address-value pairs (one such pair for each of the method's mappings). The data server mapping engine looks up the destination address for each source address 
	As to claim 11, Rao in view of Jennyc & Smith teaches The method of claim 9, wherein the one or more characteristics of the destination comprise one or more of an operating system, a build version of an enterprise application, a processor type, a processor configuration, a network topology, a storage configuration, or an application programming interface [Rao -- Thus, system 100 may include one or more software and/or hardware components which generally act as intermediaries between client computing devices 102 (that generate primary data 112) and secondary storage devices 108 (that store secondary copies 116) … To create a secondary copy 116 involving the copying of data from primary storage subsystem 117 to secondary storage subsystem 118, client computing device 102 may communicate the primary data 112 to be copied (or a processed version thereof generated by a data agent 142) to the designated secondary storage computing device 106, via a communication pathway 114. Secondary storage computing device 106 in turn may further process and convey the data or a processed version thereof to secondary storage device 108 … System 100 can incorporate a variety of different hardware and software components, which can in turn be organized with respect to one another in many different configurations, depending on the embodiment (¶ 0081- 0089)].
The method of claim 1, wherein generating the data package comprises comparing settings of the server system to a set of reference settings and storing, in the data package, settings identified as different from the corresponding settings in the set of reference settings [Rao -- A "subclient" is a logical grouping of all or part of a client's primary data 112. In general, a subclient may be defined according to how the subclient data is to be protected as a unit in system 100. For example, a subclient may be associated with a certain storage policy. A given client may thus comprise several subclients, each subclient associated with a different storage policy. For example, some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy. As a result, though the primary data may be generated by the same application 110 and may belong to one given client, portions of the data may be assigned to different subclients for distinct treatment by system 100. More detail on subclients is given in regard to storage policies below (¶ 0068)].
	As to claim 13, Rao in view of Jennyc & Smith teaches The method of claim 5, wherein generating the data package comprises generating a ledger of elements of an application of the first server environment that are different from a reference configuration of the application [Rao -- for examples, as shown in figures 1E, the backup copy (160), the disaster recovery copy (12), and the compliance copy (164); as shown in figures 1F and 1G].
The method of claim 1, wherein the first server environment includes multiple applications and/or services [Rao -- … As just a few examples, a client computing device 102 can be and/or include mail servers, file servers, database servers, virtual machine servers, and/or web servers … Applications 110 generally facilitate the operations of an organization, and can include, without limitation, mail server applications (e.g., Microsoft Exchange Server), file system applications, mail client applications (e.g., Microsoft Exchange Client), database applications or database management systems (e.g., SQL, Oracle, SAP, Lotus Notes Database), word processing applications (e.g., Microsoft Word), spreadsheet applications, financial applications, presentation applications, graphics and/or video applications, browser applications, mobile applications, entertainment applications, and so on (¶ 0065-0066)], and the server environment data deployed to the destination is configured to replicate a configuration of each of the applications and/or services from the first server environment at the destination [Rao -- FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site) … (¶ 0234-0238)].
	As to claim 16, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein the data from the first server environment comprises data for a specific application of the first server environment; wherein the data package comprises data for the specific application, arranged in the predetermined arrangement [Rao -- … As just a few examples, a client computing device 102 can be and/or include mail servers, file servers, database servers, virtual machine servers, and/or web servers … Applications 110 generally facilitate the operations of an organization, and can include, without limitation, mail server applications (e.g., Microsoft Exchange Server), file system applications, mail client applications (e.g., Microsoft Exchange Client), database applications or database management systems (e.g., SQL, Oracle, SAP, Lotus Notes Database), word processing applications (e.g., Microsoft Word), spreadsheet applications, financial applications, presentation applications, graphics and/or video applications, browser applications, mobile applications, entertainment applications, and so on (¶ 0065-0066)]; wherein deploying the server environment data comprises deploying data for the specific application to substantially replicate, at the destination, a configuration of the specific application at the first server environment [Rao -- FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site) … (¶ 0234-0238)].
	As to claim 17, Rao in view of Jennyc & Smith teaches The method of claim 16, wherein the specific application is a first version of the specific application; wherein the method comprises receiving an indication of a second version of the specific application to be used in a server environment at the destination, the second version being different from the first version, and the second version providing a different set of functionality compared to the first version; wherein deploying the server environment data comprises converting settings indicated by the data package to a set of settings for the second version of the specific application [Rao -- A "subclient" is a logical grouping of all or part of a client's primary data 112. In general, a subclient may be defined according to how the subclient data is to be protected as a unit in system 100. For example, a subclient may be associated with a certain storage policy. A given client may thus comprise several subclients, each subclient associated with a different storage policy. For example, some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy. As a result, though the primary data may be generated by the same application 110 and may belong to one given client, portions of the data may be assigned to different subclients for distinct treatment by system 100. More detail on subclients is given in regard to storage policies below (¶ 0068)].
	As to claim 18, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 21, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein converting the data from the first server environment to a predetermined data format comprises converting configuration settings of the first server environment to platform-independent parameters stored in the data package [Rao -- … For example, the systems and methods may execute an application instance wherein the destination is a destination server system [Rao -- The "Live Synchronization" or "Live Sync" functionality described herein creates and maintains a ready standby "synchronized application" that is available on standby (at a destination machine) to take over as a failover solution for a primary application (e.g., a DBMS at a source machine). In some cases, the destination machine is a remote and/or distinct computing platform (e.g., physical server, virtual machine, container, and so on) from the source machine. Further, the destination machine may be a different type of computing platform than, for example, the platform that maintains the primary application (¶ 0285)]; wherein the one or more characteristics comprise platform-specific characteristics of the destination server system including at least one of an operating system of the destination server system, a software version for software on the destination server system, or hardware configuration of the destination server system [Rao -- The "Live Synchronization" or "Live Sync" functionality described herein creates and maintains a ready standby "synchronized application" that is available on standby (at a destination machine) to take over as a failover solution for a primary application (e.g., a DBMS at a source machine). In some cases, the destination machine is a remote and/or wherein converting the data in the data package that is in the predetermined data format to a different format at the destination in a manner specified by the mapping data comprises converting the platform-independent parameters stored in the data package into platform-specific settings for the destination server system using the mapping data [Jennyc – The mapping engine reads the configuration repository, responds to triggers, and maps source to destination addresses, while transforming the data units being mapped. Significantly, to transfer a data unit, only an address/value pair is transferred between the mapping engine and communication objects. That is, the value of the address/value pair is encoded in a neutral form, standardizing the interface between the mapping engine and the communication objects. Advantageously, this requires that the communication objects only retain information regarding their own name-space, and how to convert between the data format of the associated software application and the neutral format (c4 L53-64); Upon the occurrence of the trigger condition, the data server mapping engine requests, from the source communication object, the current data values of the configured method's specified source addresses. The communication object obtains these values from the software application, translates the format of all retrieved data values to a neutral format, and then passes the result to the mapping engine as address-value pairs (one such pair for each of the method's mappings). The data server mapping engine looks up the destination address for each source address to compose 
As to claim 22, Rao in view of Jennyc & Smith teaches The method of claim 1, further comprise identifying links existing between data objects found in the first server environment; wherein deploying the server environment data further comprises establishing links between the data objects for the locations that the data objects are placed in the second server environment [Rao -- stream data and stream headers as shown in figures 1F and 1G, where figure 1F shows a section of stream data (174) and its associated stream hearer (172) form a pair which are linked together with each other and share their dependency, and figure 1G shows the corresponding identifiers data (178) and identifier header (176); file data as shown in figure 1H, where a chunk (184) comprising a plurality of data components, including metadata file (186), metadata index file (188), and multiple container files (190, 191, 192), which form a group which are linked together among one another and share their dependency; FIG. 1H is a diagram illustrating data structures 180 that may be used to store blocks of SI data and non-SI data on a storage device (e.g., secondary storage device 108) … Metadata file 186/187 stores non-SI data blocks as well as links to SI data blocks stored in container files. Metadata index file 188/189 stores an index to the referred to by a link in a metadata file 186/187. For example, data block B2 in the container file 190 is referred to by a link in metadata file 187 in chunk folder 185. Accordingly, the corresponding index entry in container index file 192 indicates that data block B2 in container the 190 is referred to. As another example, data block B1 in container file 191 is referred to by a link in metadata file 187, and so the corresponding index entry in container index file 192 indicates that this data block is referred to … (¶ 0230-0231); FIG. 2A illustrates a system 200 configured to address these and other issues by using backup or other secondary copy data to synchronize a source subsystem 201 (e.g., a production site) with a destination subsystem 203 (e.g., a failover site) … (¶ 0234-0238)].
As to claim 23, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein receiving the data indicating the destination comprises receiving data indicating user input specifying a user-selected destination computing system; and wherein deploying the server environment data comprises creating the second server environment as a new server environment at the user-selected destination computing system [Rao – as shown in figure 1A, where the second storage device (108) is the corresponding second server environment; Jennyc -- An application integrator that provides a user-interactive environment for integrating software applications having incompatible programming interfaces, such as production control and business enterprise systems. The application integrator generally comprises user-determined associations between data units from each of the software applications. The graphical association represents a user-defined programmed interface, identifying which data units of the software applications to transfer and under what circumstances such transfers should occur. This information is stored by the configuration system in a configuration repository. A data server contains two distributed communication objects, each of which interfaces with a corresponding software application, and a mapping engine. The mapping automatically transfer data units between the two software applications in a transaction-oriented manner and in accordance with the user's preferences as specified in the configuration repository (abstract)]. 
As to claim 24, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein deploying the server environment data comprises selectively transferring only a subset of the data in the data package to the second server environment at the destination [Jennyc -- Significantly, the application integrator provides the user with the ability to define where a single unit of data comes from in a source application and where it is written to in a destination application … Thus, a configured method includes one or more mappings that specify which data unit(s) to transfer and where to transfer them, and one or more trigger criterion that specify when to transfer the data unit(s). Just as mappings are grouped into configured methods, configured methods are organized into larger entities referred to herein as "configuration objects." The configuration system enables a user to create multiple configuration objects and to select which one is to be implemented in the data server at a given time (c3 L40-62)].
The method of claim 1, comprising: identifying, from among sets of rules that respectively correspond to different destinations, a set of rules configured to verify compatibility with requirements of the destination; and applying the rules in the identified set of rules to verify compatibility of settings converted using the mapping data with requirements of the second server environment [Rao -- A "subclient" is a logical grouping of all or part of a client's primary data 112. In general, a subclient may be defined according to how the subclient data is to be protected as a unit in system 100. For example, a subclient may be associated with a certain storage policy. A given client may thus comprise several subclients, each subclient associated with a different storage policy. For example, some files may form a first subclient that requires compression and deduplication and is associated with a first storage policy. Other files of the client may form a second subclient that requires a different retention schedule as well as encryption, and may be associated with a different, second storage policy. As a result, though the primary data may be generated by the same application 110 and may belong to one given client, portions of the data may be assigned to different subclients for distinct treatment by system 100. More detail on subclients is given in regard to storage policies below (¶ 0068); … Thus, system 100 may utilize information management policies 148 for specifying and executing information management operations on an automated basis. Generally, an information management policy 148 can include a stored data structure or other information source that specifies parameters (e.g., criteria and rules) associated with storage management or other information management operations. Storage manager 140 can process an information 
As to claim 26, Rao in view of Jennyc & Smith teaches The method of claim 1, wherein deploying the server environment data comprises: determining that configuration information needed for the second server environment is not included in the data package or that configuration information in the data package is invalid for the second server environment; and based on the determination, applying default configuration information for the second server environment instead of configuration information converted from the data package [Rao -- When adding a new client computing device 102, administrators can manually configure information management policies 148 and/or other settings, e.g., via user interface 158. However, this can be an involved process resulting in delays, and it may be desirable to begin data protection operations quickly, without awaiting human intervention, Thus, in some embodiments, system 100 automatically applies a default configuration to client computing device 102. As one example, when one or more data agent(s) 142 are installed on a client computing device 102, the installation script may register the client computing device 102 with storage manager 140, which in turn applies the default configuration to the new client computing device 102. In this manner, data protection operations can begin substantially immediately. The default configuration can include a default storage policy, for example, and can specify any appropriate information sufficient to begin data protection operations. This can include a type of data protection operation, scheduling information, a target secondary storage .
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Jennyc & Smith, and in view of Amemiya et al. (US Patent Application Publication 2008/0243660, hereinafter Amemiya).
Regarding claim 14, Rao in view of Jennyc & Smith does not teach the data objects comprise at least one of OLAP data cubes, caches, database dumps, software images, or plugins.
However, OLAP data cubes, caches, database dumps, software images, or plugins are well known and widely used in the art.
For example, Amemiya specifically teaches OLAP data cubes in an OLAP database system [The present invention generally relates to a method and a system for forecasting. In particular, the present invention provides a method and system for forecasting using an OnLine Analytical Processing database (¶ 0002); OnLine Analytical Processing data cubes only store data at the lowest level. In other words, an OnLine Analytical Processing data cube which is represented as a tree structure only includes data at the leaves of the data tree … (¶ 0013)].

Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use an OLAP data cubes in an OLAP database system, as demonstrated by Amemiya, and to incorporate it into the existing apparatus disclosed by Rao in view of Jennyc & Smith, in order to take advantage of the benefits offered by OLAP data cubes.


Conclusion
8.	Claims 1-9, 11-15, 18, and 20-26 are rejected as explained above. 
9. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 17, 2022